     Case 1:14-cv-01163-NONE-JLT Document 90 Filed 01/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GORDON C. REID,                                Case No. 1:14-cv-01163-NONE-JLT (PC)

12                       Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR MISCELLANEOUS
13           v.                                      RELIEF

14    UNITED STATES OF AMERICA, et al.,              (Doc. 88)

15                       Defendants.                 ORDER DIRECTING PLAINTIFF TO
                                                     FILE A SECOND AMENDED
16                                                   COMPLAINT OR A NOTICE OF HIS
                                                     DESIRE TO PROCEED ONLY ON
17                                                   EIGHTH AMENDMENT CLAIMS

18                                                   30-DAY DEADLINE

19          Plaintiff brings this action pursuant to Bivens v. Six Unknown Named Agents of Fed.
20   Bureau of Narcotics, 403 U.S. 388 (1971) and the Federal Tort Claims Act. On July 28, 2015, the
21   Court screened Plaintiff’s first amended complaint (Doc. 28) and found that it stated a cognizable
22   First Amendment retaliation claim under Bivens, but that its FTCA claims and Eighth
23   Amendment excessive force and conditions of confinement claims were not cognizable. (Doc.
24   31.) On October 28, 2016, the Court dismissed the FTCA and Eighth Amendment claims. (Doc.
25   45.)
26          On February 2, 2018, Defendants filed a motion to dismiss the remaining, First
27   Amendment retaliation claim. (Doc. 71.) The Court granted the motion and dismissed the claim
28   and this action on April 25, 2018. (Doc. 76.) Plaintiff appealed the order of dismissal. (Doc. 78.)
     Case 1:14-cv-01163-NONE-JLT Document 90 Filed 01/06/21 Page 2 of 3


 1          On September 2, 2020, the Ninth Circuit Court of Appeals affirmed the dismissal of the

 2   First Amendment retaliation claims, but it reversed the dismissals of the excessive force,

 3   conditions of confinement, and FTCA claims. (Doc. 84.) The judgment took effect on October 26,

 4   2020. (Doc. 87.) The Ninth Circuit noted that this Court had dismissed the FTCA claims for

 5   Plaintiff’s failure to plead exhaustion, but that, on appeal, Plaintiff asserted that he can show that

 6   he exhausted the FTCA claims. (Doc. 84 at 7.) The Ninth Circuit, therefore, remanded the FTCA

 7   claims to this Court to determine if amendment would be futile. (Id.) Plaintiff now requests a

 8   “post-appeal procedural order” regarding this action. (Doc. 88.)

 9          The Court does not find that amendment would be futile. Therefore, the Court will grant
10   Plaintiff leave to file an amended complaint to properly plead exhaustion of his FTCA claims.

11   The Court reminds Plaintiff that an amended complaint supersedes the original complaint and

12   prior amendments. Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Thus, a second

13   amended complaint must be “complete in itself without reference to the prior or superseded

14   pleading.” Local Rule 220. The Court provides Plaintiff with an opportunity to amend his

15   complaint to cure the deficiencies identified herein. However, he may not change the nature of

16   this suit by adding unrelated claims in an amended complaint. Accordingly, the Court ORDERS:

17             1.   Plaintiff’s motion for a “post-appeal procedural order” (Doc. 88) is GRANTED;

18             2.   Plaintiff is GRANTED leave to file a second amended complaint;

19             3.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and,
20             4.   Within 30 days of the date of service of this order, Plaintiff shall file one of the

21                  following items:

22                  a. a second amended complaint curing the deficiencies in his pleading, or

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                         2
     Case 1:14-cv-01163-NONE-JLT Document 90 Filed 01/06/21 Page 3 of 3


 1               b. a notice that he wishes to (1) proceed only on his Eighth Amendment excessive

 2                  force and conditions of confinement claims under Bivens and (2) dismiss his

 3                  FTCA claims.

 4
     IT IS SO ORDERED.
 5

 6      Dated:   January 5, 2021                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  3
